Holmes, J.
1. The defendant having been employed to take the buggies from Boston to Stoughton, without instructions, had a right to prove that he adopted the most economical method in taking them by road rather than by rail, as one step toward proof of his right to recover what taking them by road was worth. Therefore he was entitled to prove the railroad charge for carrying the buggies, that charge being more than the sum demanded by the defendant.
2. A failure of the defendant to tender the goods at the plaintiff’s residence was not a conversion. Polley v. Lenox Iron Works, 2 Allen, 182, 183, 184.

Exceptions overruled.